DETAILED ACTION
Status of Claims
Pending: 
1-4, 7, 8, 10-12, 17, 19-21, 23-28, 31-32, 35-38, 40-50
Withdrawn: 
1, 8, 11, 12, 17, 20, 28, 31, 35, 36
Rejected:
2, 4, 7, 10, 19, 21, 23-27, 32, 37, 38, 40-49
Amended: 
25, 26, 32
New: 
50
Independent:
25, 28, 31, 32, 43
Objected to:
3, 50


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant claims mention the term “about” when referring to various claim ranges. Said term is not specifically defined in the instant specification. The examiner interprets said expression “about” to allow ±10% differences. In re Preda, 159 USPQ 342 and In re Ayers, 154 F 2d 182, 69 USPQ 109 (CCPA 1946).
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 37, 38 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nelson (US 2017/0182595).
Concerning independent claim 32, Nelson teaches that aluminum alloys in powder form can be used for additive manufacturing processes (such as selective laser melting, SLS, and direct energy deposition techniques [0038]). Nelson teaches said process is performed on Al alloys comprising: 1.2-5.0% Mg, 0.04-0.35% Cr, 0-0.005% Zn [0073], plus a grain refining element selected from a group of elements including Zr (see Nelson at cl 10, [0078]), which meets the claimed composition. Nelson does not disclose the presence of Sc and therefore is held to meet the instant limitation of “completely free of scandium”.  Concerning claim 38, Nelson does not teach the presence of any of Sc, Er, Th, Yb or Lu, and therefore meets the instant claim limitation.
Nelson does not specifically mention a dispersion of nano-scale aluminum-transition metal precipitates (cl. 32, 37), or that the alloy is thermally stable up to an operating temperature of about 4250 C.
However, because Nelson teaches a substantially identical process as claimed, together with an identical Al-Mg alloy, then the same properties are inherently expected in Nelson (such 
In the alternative, the examiner’s position is that it would have been obvious for one of ordinary skill in the art to carry out the method disclosed by Nelson while varying the precise amounts of the alloy components in the powder, within the constraints set forth in that reference, to obtain desirable properties in a material produced by such a method.  Therefore, at a minimum, it is held that Nelson has created a prima facie case of obviousness of the presently claimed invention.

Claims 2, 4, 7, 10, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0182595) in view of “Aluminum and Aluminum Alloys”, p 46.
Concerning independent claim 25, Nelson teaches that aluminum alloys in powder form can be used for additive manufacturing processes (such as selective laser melting, SLS, and direct energy deposition techniques [0038]). Nelson teaches said process is performed on alloys such as Al alloys comprising: 1.2-5.0% Mg, 0.04-0.35% Cr, 0-0.005% Zn [0073], plus a grain refining element selected from a group of elements including Zr (see Nelson at cl 10, [0078]). Nelson does not teach the amount of grain refining element.
However, “Aluminum and Aluminum Alloys” p 46 teaches that Zr is added as a grain refining element to aluminum alloys in the amounts of typically 0.1-0.3% to create intermetallic particles and fine precipitates, which have a grain refining effect (p 46, column 1). It would have been obvious to one of ordinary skill in the art to have added Zr, taught by Nelson, in the amount of 0.3% (which is within the claimed minimum of “about 0.3%”) because “Aluminum 
Concerning claims 2, 4, 7, because Nelson and “Aluminum and Aluminum Alloys” teaches a process of additive manufacturing an overlapping Al-Mg-Zr alloy, then substantially the same properties, such as thermal stability, nanoparticles size of Zr, and homogeneous structure is expected to be present in the prior art, as for the instant invention.
Concerning claim 10, because Nelson and “Aluminum and Aluminum Alloys”  teach a process of additive manufacturing an overlapping Al-Mg-Zr alloy, then substantially the same properties, such as grain size, is expected to be present in the prior art, as for the instant invention.
Concerning claim 26, as stated above, Nelson teaches that aluminum alloys in powder form can be used for additive manufacturing processes (such as selective laser melting, SLS, and direct energy deposition techniques [0038]).

Claims 27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0182595) and “Aluminum and Aluminum Alloys”, p 46, as applied to claims above, further in view of “Aluminum and Aluminum Alloys” p 319.
Nelson and “Aluminum and Aluminum Alloys” are discussed in paragraphs above.
Nelson teaches various heat treatments can be applied to the Al-Mg-Zr alloy, including heat treating by annealing at [0087], but does not teach a typical annealing temperature and time. However, “Aluminum and Aluminum Alloys” p 319 teaches it is conventional to (fully) anneal Al alloys in the temperature range of 260-4400 C for at least 1 hour (p 319) to obtain a 0 C for at least 1 hour, because “Aluminum and Aluminum Alloys” teaches said temperature is effective to obtain a softened O temper.

Claims 43, 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0182595) in view of “Aluminum and Aluminum Alloys”, p 46, 319.
Nelson and “Aluminum and Aluminum Alloys” are discussed in paragraphs above. Nelson teaches heat treating by annealing at [0087], but does not teach a typical annealing temperature and time. However, “Aluminum and Aluminum Alloys” p 319 teaches it is conventional to (fully) anneal Al alloys in the temperature range of 260-4400 C for at least 1 hour (p 319) to obtain a softened O temper. It would have been obvious to one of ordinary skill in the art to have performed the step of heat treating taught by Nelson, by annealing at 260-4400 C for at least 1 hour, because “Aluminum and Aluminum Alloys” teaches said temperature is effective to obtain a softened O temper.
Concerning claims 45-49, because Nelson teach a process of additive manufacturing an overlapping Al-Mg alloy, then substantially the same properties, such as homogeneous structure, thermal stability, grain size, precipitates, are expected to be present in the prior art, as for the instant invention.

Claim 23, 24, 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson or Nelson in view of “Aluminum and Aluminum Alloys” p 46 as applied to claims above, further in view of ‘Development of new Al-base nanocomposites by mechanical alloying’ by Aqeeli et al.
Nelson does not teach forming said Al-Mg-Zr alloy powder by non-equilibrium processing (i.e. mechanical alloying). However, Aqeeli teaches preparing Al-Mg-Zr type alloys by mechanical alloying (Aqeeli at p 392, abstract, etc.), which Aqeeli teaches is beneficial in producing Al-Mg-Zr alloys with good physical and mechanical properties, while being versatile and economic (p 392, 1st column). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have prepared the Al-Mg-Zr powder alloy of Nelson by mechanical alloying as taught by Aqeeli, because Aqeeli teaches powder Al-Mg-Zr alloys produced by mechanical alloying exhibit good physical and mechanical properties, while being versatile and economic (Aqeeli p 392, 1st column).

5.	Claim 19, 21, 40, 44 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson alone or (Nelson and “Aluminum and Aluminum Alloys” p 46), or (Nelson and “Aluminum and Aluminum Alloys” p 46, 319), as applied to claims above, further in view of “Aluminum and Aluminum Alloys” p 275.
Nelson and “Aluminum and Aluminum Alloys” are discussed in paragraphs above.
Nelson does not teach the method used to form said Al-Mg alloy powder. However, “Aluminum and Aluminum Alloys” p 275 teaches that gas atomization is conventionally used to form aluminum alloy powders. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have formed the Al-Mg alloy powder .

Response to Amendment
In the response filed 9/29/20, applicant amended claims 25, 32, and 43 and added new claim 50. The examiner agrees that no new matter has been added.  The examiner agrees that the instantly amended claims are supported by provisional application 62/358,400 filed 7/5/16, and therefore the rejections in view of Martin have been overcome.  However, the claims as amended are subject to new grounds of rejection as detailed above.

Allowable Subject Matter
Claims 3 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art, Nelson (US 2017/0182595), does not teach or suggest a method as presently claimed performed with a composition as defined in  claim 3 or claim 50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
/J. M./
Examiner, Art Unit 1733
1/13/2021